UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8031


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALVIERO MESA-LOPEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:06-cr-00998-HFF-5)


Submitted:    April 29, 2009                  Decided:   May 14, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alviero Mesa-Lopez, Appellant Pro Se.       Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alviero Mesa-Lopez appeals the district court’s order

denying his motion for modification of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find no reversible error.            Because Mesa-Lopez was not sentenced

for a crack cocaine offense, Amendment 706 of the sentencing

guidelines has no effect on his sentence.                  See United States v.

Hood, 556 F.3d 226, 228 (4th Cir. 2009) (“Amendment 706 lowered

only   the    crack       cocaine   offense     levels    in   [U.S.    Sentencing

Guidelines Manual] § 2D1.1.”).                 Therefore, the district court

did not abuse its discretion in denying the motion for reduction

of   sentence,      and    we   affirm   the   district    court’s     order.     We

dispense     with     oral      argument    because      the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2